                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    § CASE NUMBER 6:18-CR-00053-JRG
v.                                                  §
                                                    §
                                                    §
GABRIEL MENDEZ-BARRIOS,                             §


                  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                        AND FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding defendant’s plea of guilty to Count One with a

violation of Title 8 U.S.C. § 1326(a) and (b) - Reentry of a Deported Alien. Having conducted a

proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge

recommends that the Court accept the defendant’s guilty plea. The parties waived their right to file

objections to the Findings of Fact and Recommendation. The Court is of the opinion that the

Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed THURSDAY, OCTOBER 11, 2018, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant’s plea agreement, the Court finds

defendant GUILTY of Count One of the Indictment in the above-numbered cause.

       So Ordered this
       Oct 15, 2018
